Citation Nr: 0616552	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  03-22 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial schedular rating in excess of 
40 percent for laminectomy of the lumbar spine with 
degenerative spondylosis, prior to October 2, 2003.  

2.  Entitlement to an evaluation in excess of 60 percent for 
status post lumbar laminectomy syndrome with degenerative 
joint disease, from October 2, 2003.  

3.  Entitlement to clothing allowance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to March 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for laminectomy 
of the lumbar spine with degenerative spondylosis, rated as 
40 percent disabling, effective June 27, 2001.  In a June 
2005 rating decision, the veteran's low back disability was 
recharacterized as status post lumbar laminectomy syndrome 
with degenerative joint disease, and was assigned a 60 
percent rating from October 2, 2003.  The Board notes that 
the United States Court of Appeals for Veterans Claims ("the 
Court") has held that a rating decision issued subsequent to 
a notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the 
matter of the evaluation for low back disability remains in 
appellate status.  

In a September 2002 decision, the RO denied entitlement to a 
clothing allowance.  The veteran has disagreed with that 
determination in a statement received in September 2002, but 
a statement of the case has not been issued, as addressed 
below.  

The issues of entitlement to an evaluation in excess of 60 
percent for status post lumbar laminectomy syndrome with 
degenerative joint disease, from October 2, 2003, and 
entitlement to a clothing allowance, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDING OF FACT

Prior to October 2, 2003, the veteran's service-connected low 
back disability was manifested by persistent symptoms 
compatible with sciatic neuropathy, muscle spasm, diminished 
reflexes, and other neurological complaints; however, it did 
not result in a fracture of the vertebra or ankylosis nor 
complete paralysis of the sciatic nerve.


CONCLUSION OF LAW

The schedular criteria for an initial rating of 60 percent, 
but no more, for laminectomy of the lumbar spine with 
degenerative spondylosis are met prior to October 2, 2003.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.20, 
4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Code 5293 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

An Initial Schedular Rating in Excess of 40 Percent
for Laminectomy of the Lumbar Spine with Degenerative 
Spondylosis, 
Prior to October 2, 2003

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court indicated that in rating cases, a claimant 
must be informed of the rating formula for all possible 
schedular rating for the applicable rating code.  This was 
accomplished in July 2003 which is sufficient under 
Dingess/Hartman.  The Court also stated that the VCAA notice 
must include information regarding the effective date that 
may be assigned.  In this case, the matter being addressed by 
the Board is for a distinct and finite period of time.  Thus, 
the effective date is encompassed within that period.  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the claimant was 
provided notice in May 2002, June 2003, and August 2005 
letters.  These letters notified the claimant of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefit sought and 
whether or not the claimant or VA bore the burden of 
producing or obtaining that evidence or information.  
Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), the RO essentially satisfied the notice 
requirements in this letter by: (1) informing the claimant 
about the information and evidence not of record that was 
necessary to substantiate the claim; (2) informing the 
claimant about the information and evidence the VA would seek 
to provide; (3) informing the claimant about the information 
and evidence the claimant was expected to provide; and (4) 
requesting the veteran inform the RO of any information or 
evidence the claimant wanted the RO to obtain and requesting 
that the claimant provide copies of any private treatment 
records in the claimant's possession that pertained to the 
claim.

Initial VCAA notification predated adjudication of this 
claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).   
 
Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).   
 Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.   
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  VA and private medical records have been 
obtained and the veteran has been examined.  The records 
satisfy 38 C.F.R. § 3.326.  The Board finds that VA has done 
everything reasonably possible to assist the claimant.  There 
is sufficient competent evidence of record to decide the 
claim, as set forth below.  See 38 C.F.R. § 3.159 (c)(4).  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

In June 2001, the veteran's claim for service connection for 
a low back disability were received.  In a July 2002 
decision, the RO granted service connection for laminectomy 
of the lumbar spine with degenerative spondylosis, rated as 
40 percent disabling, effective June 27, 2001.  In a June 
2005 rating decision, the veteran's low back disability was 
recharacterized as status post lumbar laminectomy syndrome 
with degenerative joint disease, and was assigned a 60 
percent rating from October 2, 2003.  The case has been 
sufficiently developed for the Board to consider the issue of 
an initial schedular rating in excess of 40 percent for 
laminectomy of the lumbar spine with degenerative 
spondylosis, prior to October 2, 2003.  However, as noted 
below, further development is required with regard to the 
issue of an evaluation in excess of 60 percent for status 
post lumbar laminectomy syndrome with degenerative joint 
disease, from October 2, 2003.  

Before proceeding with its analysis of the veteran's claim 
for a higher evaluation for major depression, the Board finds 
that some discussion of Fenderson v. West, 12 Vet. App 119 
(1999) is warranted.  In that case, the Court emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case (such as this) 
in which the veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been recognized as service- 
connected.  VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as "staged 
rating."  In this case, the disability has not significantly 
changed and a uniform rating is warranted.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Board noted that the guidance provided by the 
Court in DeLuca must be followed in adjudicating claims where 
a rating under the diagnostic codes governing limitation of 
motion should be considered.  However, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Board notes that the schedular criteria for rating the 
spine have been amended twice during the pendency of the 
veteran's appeal.  The rating criteria pertaining to 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, was amended effective September 23, 
2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  
Second, effective September 26, 2003, the rating criteria for 
evaluating other spine disorders were amended.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); see also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).  More specifically, 
effective September 23, 2002, VA amended the criteria for 
rating intervertebral disc syndrome only, but continued to 
evaluate that disease under Diagnostic Code 5293.  See 67 
Fed. Reg. 54, 345 (Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003)).  Effective September 26, 
2003, VA updated the entire section of the rating schedule 
that addresses disabilities of the spine.  This update 
included a renumbering of the diagnostic codes pertinent to 
back ratings.  According to that renumbering, Diagnostic Code 
5237 now governs ratings of lumbosacral strain, Diagnostic 
Code 5239 governs ratings of spondylolisthesis or segmental 
instability, and Diagnostic Code 5243 governs ratings of 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,443 (Aug. 
27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2005)).

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997).  The amended versions may only be applied as of 
their effective date and, before that time, only the former 
version of the regulation should be applied. VAOPGCPREC 3-
2000 (Apr. 10, 2000).

As such, the Board will assess the severity of the veteran's 
service-connected low back disability under both the former, 
and revised criteria pertaining to ratings of the spine.




Prior to September 23, 2002 changes

Under Diagnostic Code 5292, effective prior to September 23, 
2002, severe limitation of motion of the lumbar spine 
warrants a 40 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).  This is the maximum rating 
under that code.  

Under Diagnostic Code 5295, effective prior to September 23, 
2002, a 40 percent rating is warranted for severe disability 
with listing of whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, a loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion. 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  This 
is the maximum rating under that code.  

Higher ratings are provided under Diagnostic Codes 5285, 
5286, and 5293.  Under Diagnostic Code 5285, the evidence 
would have to show that the veteran's service-connected 
disability included a fracture of the vertebra.  Under 
Diagnostic Code 5286, the evidence would have to show that 
the veteran's service-connected disability included complete 
bony fixation (ankylosis) of the spine.  Under Diagnostic 
Code 5293, the evidence would have to show that the veteran's 
service-connected disability included pronounced 
intervertebral disc syndrome.  

During service, the veteran had disc laminectomies.  He is 
service-connected for the residuals thereof.  As such, the 
Board finds that his service-connected low back disability 
encompassed disc disability.  

Under Diagnostic Code 5293, effective prior to September 23, 
2002, a 40 percent rating is provided for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief; and a 60 percent rating is provided for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to site 
of diseased disc and little intermittent relief.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).

A review of the evidence shows that on VA examination in June 
2002, the veteran complained of pain and severe low back 
spasms.  On examination, his right buttock was smaller than 
his left buttock.  There was tenderness in the left side of 
the buttock at the sciatic notch.  There was a ten inch old 
surgical scar over L1 through S1.  The lumbosacral area was 
painful to touch.  Paravertebral spasms were present during 
range of motion.  The veteran complained of numbness and 
tingling in the right leg and that he had no feeling to 
sensation from the hip to the knee.  The veteran demonstrated 
an antalgic gait.  He was unable to rise on his heels and 
toes or tandem walk.  His gait was unstable.  Range of motion 
of the back showed lateral bending to the left and right to 
22 degrees, rotation to the left and right to 55 degrees, 
extension to 15 degrees, and forward flexion with severe pain 
at 25 degrees.  Straight leg raising was negative, however, 
the veteran balanced poorly, also.  Reflexes were diminished 
at the right ankle, the right knee, the left ankle, and the 
left knee.  X-rays revealed mild degenerative spondylosis.  
The diagnoses were surgical laminectomy with severe 
functional loss of range of motion and radiculopathy of the 
right leg.  

Taking into consideration the directives of DeLuca, The Board 
finds that the veteran's low back disability more nearly 
approximated the criteria for a 60 percent rating under 
Diagnostic Code 5293 because the veteran demonstrated 
persistent symptoms compatible with sciatic neuropathy, 
muscle spasm, diminished reflexes, and other neurological 
complaints.  

In order for a higher rating to be warranted, a rating would 
have to be assigned based on a fracture of the vertebra or 
ankylosis of the spine.  The VA examination as well as 
private and VA medical records do not show that the veteran 
had a fracture of the vertebra or ankylosis at all, to 
include as part of his service-connected low back disability.






Pursuant to September 23, 2002 changes

The revised, or "new," criteria pertaining to ratings for 
intervertebral disc syndrome, under Diagnostic Code 5293 were 
amended effective from September 23, 2002.  The revisions 
were designed to accommodate acute exacerbations or flare-ups 
of disc disease.  As such, the revised regulations provided 
that intervertebral disc syndrome (preoperatively or 
postoperatively) should be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation. The revised rating schedule 
for rating intervertebral disc syndrome is as follows:

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes:  With incapacitating episodes having 
a total duration of at least 6 weeks during the past 12 
months, a 60 percent rating is warranted.

The Notes indicate that an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

The Board must consider both the criteria in effect prior to 
September 23, 2002, and the criteria which came into effect 
as of September 23, 2002.  

In this case, the veteran was afforded a VA examination in 
February 2003.  The findings were consistent with the prior 
examination.  As such, a 60 percent rating continued to be 
warranted under Diagnostic Code 5293.  The changes in the 
rating code based on incapacitating episodes do not provide 
for a rating in excess of 60 percent.  

Again, in order for a higher rating to be warranted, a rating 
would have to be assigned based on a fracture of the vertebra 
or ankylosis of the spine.  The VA examination as well as 
private and VA medical records do not show that the veteran 
had a fracture of the vertebra or ankylosis at all, to 
include pas part of his service-connected low back disability 

The Board must also consider whether the veteran would be 
entitled to a higher rating if his orthopedic and neurologic 
manifestations were separately rated.  The maximum rating for 
severe limitation of motion was 40 percent.  See Diagnostic 
Code 5292.  

There have been complaints and diagnoses of sciatica.  The 
Board notes that in rating diseases of the peripheral nerves, 
the term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  Id.  Diagnostic Code 8520 provides the rating 
criteria for paralysis of the sciatic nerve, and therefore, 
neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124a, 
Diagnostic Code 8520.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Id. Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  Id.  A 60 percent rating is warranted 
for severe incomplete paralysis with marked muscular atrophy.  
Id.  

The veteran did not have complete paralysis of the sciatic 
nerve as there was no foot drop or loss of all active 
movement of muscles below the knee.  The veteran, however, 
did have moderately severe incomplete paralysis.  Therefore, 
he would be rated as 40 percent disabling for neurologic 
impairment.  

In combining the orthopedic rating of 40 percent and the 
neurologic rating of 40 percent, the combined rating was 64, 
which equates to a 60 percent disability rating under the 
combined rating schedule.  See 38 C.F.R. § 4.25.  

Accordingly, the rating of 60 percent on that basis is no 
higher than the 60 percent rating under Diagnostic Code 5293.  
As such, a higher rating of 60 percent, but no more, was 
warranted prior to October 2, 2003.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the evidence supports a 60 percent rating.

As set forth below, further development is required pursuant 
to the changes made in the rating schedule effective 
September 26, 2003.  


ORDER

An initial rating of 60 percent for laminectomy of the lumbar 
spine with degenerative spondylosis, prior to October 2, 
2003, is granted subject to the controlling regulations 
applicable to the payment of monetary benefits.


REMAND

As noted above, the rating criteria for the back was again 
amended, effective from September 26, 2003.  Under these 
regulations, the back disability is evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine, or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  Any associated objective 
neurological abnormalities, including but not limited to 
bowel or bladder impairment, are to be evaluated separately 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243, Note (1) (2005).

In the April 2006 informal hearing presentation, the 
veteran's representative requested a new VA examination.  It 
was pointed out that the most recent VA examination, dated in 
March 2005, indicated that the veteran had neurological 
symptoms, but there was insufficient detail to rate the 
veteran separately for neurological abnormalities, including 
but not limited to bowel or bladder impairment.  In addition, 
the representative requested consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1).  

As noted, the veteran has impairment of the sciatic nerve.  
As such, he may be rated on this impairment.  See 38 U.S.C.A. 
§ 4.124a, Diagnostic Code 8520.  

Based on the foregoing, the veteran should be afforded a VA 
neurological examination of his low back.  The examiner 
shoulder determine if the veteran's low back disability 
results in neurological abnormalities.  The examiner should 
indicate if the sciatic nerve is currently involved and to 
what extent.  The nature and extent of the neurological 
symptoms should be indicated.  The examiner should state if 
the neurologic impairment is wholly sensory.  If not, the 
extent of functional impairment should be stated.  The 
examiner should indicate if the veteran has lost motion in a 
lower extremity and, if so, to what extent.  The examiner 
should specifically determine if there is bowel or bladder 
impairment.  

As noted in the introductory portion of this decision, the 
veteran has submitted a notice of disagreement as to the 
issue of entitlement to a clothing allowance.  As such, a 
statement of the case must be issued.  The failure to issue a 
statement of the case is a procedural defect requiring a 
remand.  Manlincon v. West 12 Vet. App. 238 (1999).  In 
addition, a VCAA letter which complies with Dingess/Hartman 
should also be sent to the veteran.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  With regard to the issue of entitlement 
to clothing allowance, the AMC should review 
the record and ensure compliance with all 
notice and assistance requirements set forth 
in the VCAA and subsequent interpretive 
authority.  See, e.g., Pelegrini v. Principi, 
18 Vet. App. 112 (2004); VAOPGCPREC 7-2004 
(July 16, 2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  A 
notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

The VCAA notice should also comply with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The veteran should be sent a statement of 
the case as to the issues of entitlement to a 
clothing allowance in accordance with 38 
U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 
19.30.  If the veteran perfects his appeal by 
submitting a timely and adequate substantive 
appeal on this issue, then the claim should 
be returned to the Board.

3.  Schedule the veteran for a VA 
neurological examination of his low back.  
The claims file must be made available to the 
examiner and the examiner should indicate in 
his/her report whether or not the claims file 
was reviewed.  Any indicated tests, including 
X-rays if indicated, should be accomplished.  
The examiner shoulder determine if the 
veteran's low back disability results in 
neurological abnormalities.  The examiner 
should indicate if the sciatic nerve is 
currently involved and to what extent.  The 
nature and extent of the neurological 
symptoms should be indicated.  The examiner 
should state if the neurologic impairment is 
wholly sensory.  If not, the extent of 
functional impairment should be stated.  The 
examiner should indicate if the veteran has 
lost motion in a lower extremity and, if so, 
to what extent.  The examiner should 
specifically determine if there is bowel or 
bladder impairment.  A rationale for any 
opinion expressed should be provided.

4.  The AMC should then readjudicate any 
claim remaining on appeal in light of all of 
the evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2005).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


